   Case 1:20-cv-00341-MHT-SMD Document 34 Filed 06/11/21 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, SOUTHERN DIVISION


RAYMOND MATHIS,                   )
                                  )
     Plaintiff,                   )
                                  )         CIVIL ACTION NO.
     v.                           )           1:20cv341-MHT
                                  )                (WO)
DONALD VALENZA, Sheriff,          )
et al.,                           )
                                  )
     Defendants.                  )

                              JUDGMENT

    In accordance with the memorandum opinion entered

today, it is the ORDER, JUDGMENT, and DECREE of the

court as follows:

    (1) The       United       States       Magistrate         Judge's

recommendation (Doc. 32) is adopted.

    (2) This lawsuit is dismissed, without prejudice,

for failure to prosecute.

    No costs are taxed.

    The clerk of the court is DIRECTED to enter this

document   on   the    civil    docket     as   a   final     judgment
   Case 1:20-cv-00341-MHT-SMD Document 34 Filed 06/11/21 Page 2 of 2




pursuant   to   Rule   58   of    the   Federal     Rules    of   Civil

Procedure.

    This case is closed.

    DONE, this the 11th day of June, 2021.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
